Turner v Turner (2015 NY Slip Op 05664)





Turner v Turner


2015 NY Slip Op 05664


Decided on July 1, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 1, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
CHERYL E. CHAMBERS
JOSEPH J. MALTESE
COLLEEN D. DUFFY, JJ.


2014-01194
 (Index No. 200900/12)

[*1]Pearl Turner, respondent, 
vPierre Turner, appellant.


Hobson-Williams, P.C., Floral Park, N.Y. (Tanya Hobson-Williams of counsel), for appellant.
Taylor Walker, Westbury, N.Y., for respondent.

DECISION & ORDER
Appeal from an order of the Supreme Court, Nassau County (Hope Schwartz Zimmerman, J.), dated November 25, 2013. The order, insofar as appealed from, granted the plaintiff's motion for an award of an attorney's fee to the extent of awarding her the sum of $10,000.
ORDERED that the order is affirmed insofar as appealed from, with costs.
Contrary to the defendant's contention, the Supreme Court providently exercised its discretion in awarding the plaintiff an attorney's fee in the sum of $10,000. In reaching this determination, the court properly considered the relative financial circumstances of the parties, the relative merit of their positions, and the fact that the defendant's attorney prolonged the litigation by failing to appear at the scheduled attorney's fee hearing (see Formica v Formica, 101 AD3d 805, 807; Morales v Inzerra, 98 AD3d 484, 485; Ventimiglia v Ventimiglia, 36 AD3d 899; cf. Baron v Baron, 71 AD3d 807, 810-811).
The defendant's remaining contentions are not properly before this Court.
MASTRO, J.P., CHAMBERS, MALTESE and DUFFY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court